DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 2-28-2022. As directed, claims 1, 9, 10-11, and 13 have been amended, no claims have been cancelled, and claim 16 has been newly added. Thus, claims 1-16 are pending in the application.

Response to Amendment
Applicant has amended claims 1 and 10-11 to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.
Applicant has amended claims 1 and 9 to address indefinite language in these claims. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see page 6, paragraphs 2-3 and 5 of the Remarks as filed) that neither Tarkington nor Ohmer disclose “an output rod connecting the chamber of the cylinder to the second interface”. Examiner respectfully disagrees. As previously noted, Tarkington includes the device (200) being characterized in that the connection (224) comprises a cylinder and a piston (paragraphs 82-83), the cylinder and piston arrangement (225) being connected to the first interface and an output rod (see annotated Fig. 11 below), said rod being connected to the second 

    PNG
    media_image1.png
    674
    459
    media_image1.png
    Greyscale

	Additionally, Ohmer teaches a connection which includes a double cylinder (5, 7) having two chambers (2, 3) that are connected together by a floating piston (see movement unit 24 with piston heads 6, 8 in Fig. 2) such that the double cylinders can move relative to one another 

Claim Objections
Claim 3 is objected to because of the following informalities:  
-Line 2 does not include punctuation at the end of the sentence. Therefore, Examiner suggests adding a period (.) to the end of the phrase.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
-Line 3 recites “portions” however there is only one “first portion”. Examiner suggests deleting the “s” in portions.
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is:
-A “power supply unit” in claims 14 and 16.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkington (US 2020/0406093) in view of Ohmer (DE 10 2008 027 655).
Regarding claim 1, Tarkington discloses a device (200) (paragraph 74, lines 1-4; Fig. 11) for positioning in a proximity of a joint (paragraph 79: the device 200 is positioned to hold the user’s ankle) between a first portion and a second portion (paragraphs 74, 79 and Fig. 11: the device 200 is positioned such that the ankle is supported, and further includes a foot support portion 201 for supporting a user’s foot, i.e. one of the two portions, and a leg support surface 240 for supporting a user’s leg, i.e. the other of the two portions), the device (200) comprising a first interface (240) carried by a first of the two portions (paragraph 74, lines 1-12; Fig. 11), and a second interface (201) carried by the second of the two portions (paragraph 78, lines 1-10; Fig. 11), the device (200) including at least one connection (225) between the first interface (240) and the second interface (201) (paragraph 82, lines 1-8; Fig. 11), the device (200) being characterized in that the connection (224) comprises a cylinder and a piston (paragraphs 82-83), the cylinder and piston arrangement (225) being connected to the first interface and an output rod (see annotated Fig. 11 below), said rod being connected to the second interface (201) (see annotated Fig. 11 below), the output rod enabling movement of the second portion (the user’s foot) relative to the first portion (the user’s leg) (see paragraphs 82-83).

    PNG
    media_image1.png
    674
    459
    media_image1.png
    Greyscale

Tarkington fails to disclose that the connecting cylinder is a double cylinder including two chambers separated by a floating piston.
However, Ohmer teaches a connection which includes a double cylinder (5, 7) having two chambers (2, 3) that are connected together by a floating piston (see movement unit 24 with piston heads 6, 8 in Fig. 2) such that the double cylinders can move relative to one another 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cylinder and piston arrangement disclosed by Tarkington with the double cylinder and piston arrangement taught by Ohmer in order to increase the total stroke output of the device.
Regarding claim 2, Tarkington in view of Ohmer disclose the device of claim 1, as discussed above.
Tarkington further discloses wherein the output rod (see annotated Fig. 11 below) is mounted directly on the second interface (201) (annotated Fig. 11 below; see also the discussion of the fixed attachment of 215, 235 that carry the output rod to the foot support 201).

    PNG
    media_image1.png
    674
    459
    media_image1.png
    Greyscale

Regarding claim 3, Tarkington in view of Ohmer disclose the device of claim 2, as discussed above.
Tarkington further discloses wherein the output rod is hinged to the second interface (201) (see the pin at the output rod in annotated Fig. 11 below that is understood to offer hinged movement).

    PNG
    media_image2.png
    674
    459
    media_image2.png
    Greyscale

Regarding claim 4, Tarkington in view of Ohmer disclose the device of claim 1, as discussed above.
Modified Tarkington further discloses wherein the output rod is fastened in a fixed manner to the second chamber (i.e. 2 of Fig. 1 of Ohmer) (see annotated Fig. 11 of Tarkington below; as modified, the cylinder 225 of Tarkington is substituted with a double cylinder such that 

    PNG
    media_image3.png
    674
    459
    media_image3.png
    Greyscale

Regarding claim 9, Tarkington in view of Ohmer disclose the device of claim 1, as discussed above.


    PNG
    media_image4.png
    674
    459
    media_image4.png
    Greyscale

Regarding claim 10, Tarkington in view of Ohmer disclose the device of claim 9, as discussed above.
Tarkington further discloses that the secondary connection comprises a bar fastened in a fixed manner at least one of its ends to the first interface (240) (see annotated Fig. 11 below: the top connection between the first interface 240 and the cylinder 225 is fixedly fastened to the first interface 240 such that the cylinder 225 cannot move past the fastened portion; see discussion of connection in paragraph 82).

    PNG
    media_image4.png
    674
    459
    media_image4.png
    Greyscale

Regarding claim 11, Tarkington in view of Ohmer disclose the device of claim 9, as discussed above.
Tarkington further discloses that the secondary connection comprises a connecting rod hinged at least one of its ends to the first interface (240) (see annotated Fig. 11 below: the top connection between the first interface 240 and the cylinder 225 is fixedly fastened to the first interface 240 such that the cylinder 225 cannot move past the fastened portion; see discussion of connection in paragraph 82).

    PNG
    media_image4.png
    674
    459
    media_image4.png
    Greyscale

Regarding claim 12, Tarkington in view of Ohmer disclose the device of claim 9, as discussed above.
Tarkington further discloses that the device (200) is shaped to be positioned in service in proximity of a user’s ankle, the first interface (240) being positioned on a user’s shank and the second interface (201) being positioned on the user’s foot (paragraphs 74, 79 and Fig. 11: the device 200 is positioned such that the ankle is supported, and further includes a foot support portion 201 for supporting a user’s foot, i.e. one of the two portions, and a leg support surface 240 for supporting a user’s leg, i.e. the other of the two portions).
Regarding claim 13, Tarkington in view of Ohmer disclose the device of claim12, as discussed above.
Tarkington further discloses wherein the second interface (201) is shaped to be in contact with the sole of the user’s boot (see paragraph 74: contact portion 250 of support 201 is configured to receive the bottom of the user’s foot).
Regarding claim 14, Tarkington in view of Ohmer disclose the device of claim 12, as discussed above.
Tarkington further discloses wherein the device (200) includes a power supply unit for supplying fluid to the device (paragraph 83).
Regarding claim 15, Tarkington in view of Ohmer disclose the device of claim 14, as discussed above.
Tarkington further discloses that the device (200) includes at least one magnetorheological clutch (see paragraph 60 which discloses the use of magnetorheological fluid within the hydraulic cylinder).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tarkington (US 2020/0406093) in view of Ohmer (DE 10 2008 027 655), as applied to claim 1 above, in further view of Blatt (US 3,734,303).
Regarding claim 5, Tarkington in view of Ohmer disclose the device of claim 1, as discussed above.
Modified Tarkington fails to disclose at least one guide for guiding sliding of the second chamber relative to the first chamber.
However, Blatt teaches a piston and cylinder arrangement (27, 57) which includes a plurality of guide rods (85) for guiding the sliding of the assembly (Figs. 2 and 5; Col. 3, lines 9-15 and 35-62). Blatt teaches that the guide and bushing assembly support the movement of the actuator along its desired length of movement (Col. 3, lines 48-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double cylinder and piston assembly of modified Tarkington to further include a guide and bushing assembly external to the double cylinder, as taught by Blatt, in order to support and direct the output of the piston/cylinder assembly along its desired length.
Regarding claim 6, Tarkington in view of Ohmer and Blatt disclose the device of claim 5, as discussed above.
Modified Tarkington further discloses wherein the guide comprises at least one bushing-and-guide assembly (see Col. 3, lines 9-15 and 35-62 of Blatt, and Figs. 2 and 5 of Blatt).
Regarding claim 7, Tarkington in view of Ohmer and Blatt disclose the device of claim 5, as discussed above.

Regarding claim 8, Tarkington in view of Ohmer and Blatt disclose the device of claim 5, as discussed above.
Modified Tarkington further discloses wherein the guide for guiding sliding is external to the double cylinder (see guides 85 in Fig. 2 of Blatt which are external to cylinder 27).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkington (US 2020/0406093) in view of Birje (US 2018/0156248).
Regarding claim 1, Tarkington discloses a system comprising a device (200) (paragraph 74, lines 1-4; Fig. 11) for positioning in a proximity of a joint (paragraph 79: the device 200 is positioned to hold the user’s ankle) between a first portion and a second portion (paragraphs 74, 79 and Fig. 11: the device 200 is positioned such that the ankle is supported, and further includes a foot support portion 201 for supporting a user’s foot, i.e. one of the two portions, and a leg support surface 240 for supporting a user’s leg, i.e. the other of the two portions), the device (200) comprising a first interface (240) carried by the first portion (paragraph 74, lines 1-12; Fig. 11), and a second interface (201) carried by the second portion (paragraph 78, lines 1-10; Fig. 11), the device (200) including at least one connection (225) between the first interface (240) and the second interface (201) (paragraph 82, lines 1-8; Fig. 11), the device (200) being characterized in that the connection (224) comprises a cylinder and a piston (paragraphs 82-83), the cylinder and piston arrangement (225) being connected to the first interface and an output rod (see annotated Fig. 11 below), said rod being connected to the second interface (201) (see annotated 

    PNG
    media_image1.png
    674
    459
    media_image1.png
    Greyscale

Tarkington fails to disclose that the connecting cylinder is a double cylinder including two chambers separated by a floating piston, and that the floating piston is hollow.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cylinder and piston arrangement disclosed by Tarkington with the double cylinder and piston arrangement taught by Birje in order to control the movement of the arrangement between a closed position and an extended position.
	Now modified Tarkington now includes an output rod (see previously noted annotated Fig. 11 of Tarkington) enabled to move the second portion (i.e. the foot at 201 of Tarkington) relative to the first potion (i.e. the calf at 240 of Tarkington) by virtue of the adjustable closed/extended cylinder arrangement taught by Birje, wherein a first of the chambers (i.e. 43 of Birje) is connected to the first interface (i.e. 240 of Tarkington by connection portion 224, 235), and the second chamber (i.e. 49 of Birje) is connected to the output rod (see output rod of annotated Fig. 11 of Tarkington).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Wang (CN 111805513) is cited for its relevant hollow piston as shown in Fig. 3
-Li (CN 108721050) is cited for its relevant magneto-rheological damper employing a hollow piston as shown in Fig. 3
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785